              Case 1:20-mj-00116 Document 1 Filed 06/08/20 Page 1 of 7 PageID #: 1


AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                               for the
                                                      District of Delaware

                  United States of America                       )
                               v.                                )
                      ADRIAN WOOD                                )
                                                                 )
                                                                          Case No.   2Q _ f \ ~M
                                                                 )
                                                                 )
                                                                 )
                          Defendant(s)


                                               CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best ofmy knowledge and belief.
On or about the date(s) of                  May 30, 2020                 in the county of            New Castle           in the
                      District of _ _ _D_e_la_w_a_re_ _ _ , the defendant(s) violated:

            Code Section                                                    Offense Description
18 U.S.C. Section 231(a)(3)                   Civil Disorder




         This criminal complaint is based on these facts:                                                      FILFG

See attached affidavit
                                                                                                        JUN - 8 2020


         if Continued on the attached sheet.




                                                                                 Anthony L. Needler, Special Agent, FBI
                                                                                             Printed name and title

Sworn to before me over the telephone and signed by me pursuant to Fed R. Crim. P.4.1 and 4(d).


Date:             06/05/2020


City and state:                     Wilmington, Delaware                             The Honorable Christopher J. Burke
                                                                                             Printed name and title
   Case 1:20-mj-00116 Document 1 Filed 06/08/20 Page 2 of 7 PageID #: 2




                                           AFFIDAVIT

        I, Anthony L. Needler, Special Agent with the Federal Bureau of Investigation, being

first duly sworn, hereby depose and state as follow:

                      INTRODUCTION AND AGENT BACKGROUND

        1.     I have been a Special Agent with the Federal Bureau of Investigation (FBI) since

February 2020, and in that time, I have worked on the Delaware Joint Terrorism Task Force,

where I am currently assigned. During my tenure with the FBI, I have gained experience

investigating federal criminal violations including international and domestic terrorism

violations. Among other things, I have conducted or participated in surveillances, execution of

search/arrest warrants, reviewed surveillance footage and monitored phone conversations. Prior

to being employed with the FBI, I was a United States Anny Officer and investigated violations

of the Uniform Code of Military Justice. My training includes courses at the FBI Academy

Basic Field Training. I am a federal law enforcement officer within the meaning of Federal Rule

of Criminal Procedure 41(a)(2XC), that is, a government agent engaged in enforcing the criminal

laws and duly authorized by the Attorney General to request an arrest warrant.

       2.      The facts in this affidavit come from my personal observations, my training and

experience, and infonnation obtained from other agents and witnesses. This affidavit is intended

to show merely that there is sufficient probable cause for the requested warrant and does not set

forth all of my knowledge about this matter.

       3.      Based on my training and experience and the facts as set forth in this affidavit,

there is probable cause to believe that a violation of 18 U.S.C. § 231(a)(3) (Civil Disorder) has

occurred. The relevant portions of this statute is set forth below:

               18 U.S.C. § 23 l(a)(3), reads, in pertinent part:
   Case 1:20-mj-00116 Document 1 Filed 06/08/20 Page 3 of 7 PageID #: 3




              (aX3) Whoever commits or attempts to commit any act to obstruct,
              impede, or interfere with any fireman or law enforcement officer
              lawfully engaged in the lawful performance of his official duties
              incident to and during the commission of a civil disorder which in
              any way or degree obstructs, delays, or adversely affects
              commerce or the movement of any article or commodity in
              commerce or the conduct or performance of any federally
              protected function ...

              Definitions for the above offense are set forth at 18 U.S.C. § 232.
              The term "civil disorder" is defined as "any public disturbance
              involving acts of violence by assemblages of three or more
              persons, which causes an immediate danger of or results in damage
              or injury to the property or person of any other individual." 18
              U.S.C. § 232(a)(l). The term "law enforcement officer" includes
              "any officer or employee of the United States, any State, any
              political subdivision of a State . . . while engaged in the
              enforcement or prosecution of any of the criminal laws of the
              United States, a State, [or] any political subdivision of a State."

                                    PROBABLE CAUSE

       4.     On May 25, 2020, George Floyd died while in the custody of the Minneapolis

Police Department. The nature and circumstances of Mr. Floyd's arrest, subsequent death, and

the actions of the Minneapolis Police Department came under intense public scrutiny. Almost

immediately following Mr. Floyd's death, public protests began in Minneapolis and expanded

throughout the country, including in Wilmington, Delaware.

       5.     On or about May 30, 2020, at approximately 2:00 p.m., a planned protest

regarding Mr. Floyd's death and other issues began at the Wilmington Police Department

("WPD"). The protest initially included between 50 and 100 people.

       6.     At approximately 3:30 p.m., the protesters began marching away from the WPD

into the city of Wilmington. As the protestors moved into the city the number of individuals

protesting expanded in size. Between approximately 5:00 and 5:30 p.m., the protestors split into

two groups - one group stayed in and around Rodney Square in the center of Wilmington, while

                                               2
   Case 1:20-mj-00116 Document 1 Filed 06/08/20 Page 4 of 7 PageID #: 4




 the other group marched onto Interstate Highway I-95. The group that marched onto Interstate

Highway 1-95 blocked traffic moving in both directions.

        7.       At approximately 6:00 p.m., the protestors exited Interstate Highway 1-95 and re-

entered the city of Wilmington. The protestors marched northwest on Delaware A venue through

the Trolley Square section of Wilmington, before turning south on DuPont Street. While the

protestors marched along this route, several WPD officers monitored the situation from their

marked patrol cars that were positioned in front of the protestors as they moved throughout the

city. Among other people observed by the WPD officers, police officers observed a white male,

with a green mohawk, black tank top shirt, and tan pants walking with the protestors. This

individual was later identified as Adrian WOOD.

       8.        During this portion of the protest, WPD officers observed various unidentified

protestors engage in the following behavior: (1) use rocks or hard projectiles to damage various

cars driven on the streets of Wilmington by motorists; (2) attempt to enter into a CVS Pharmacy,

assault the store manager, and cause the store to close; and (3) cause damage to other

commercial businesses along the route described above.         The CVS and other commercial

businesses referenced in this paragraph conduct business in interstate commerce.

       9.        At approximately 7:10 p.m., the protestors marched east from DuPont Street onto

Fourth Street.    At least one WPD officer ("WPD Officer #1 "), who was on official duty,

continued to monitor the protestors from his marked patrol car, which continued to be positioned

in front of the protestors. As the protestors marched in and around Fourth and Van Buren

Streets, WPD Officer #1 observed WOOD throw a hard projectile at the back window of his

police vehicle. The projectile shattered the back window of his police vehicle. WPD Officer# 1

immediately notified his command via radio transmission regarding WOOD's conduct and

                                                3
    Case 1:20-mj-00116 Document 1 Filed 06/08/20 Page 5 of 7 PageID #: 5




provided a description of WOOD's person for other WPD police officers. The protestors,

including WOOD, continued to march east along Fourth Street until the group reached Market

Street.

          10.    At approximately 7:30 p.m., while WOOD was protesting on Market Street, WPD

Officer # 1 observed WOOD using his cell phone in a manner consistent with someone recording

photographs and videos, as well as sending and/or receiving messages.

          11 .   For the next several hours the protest grew increasingly violent until numerous

commercial businesses on Market Street, including restaurants, bars, retail stores, and at least

one sporting goods store, were damaged and looted by protestors. The commercial businesses

referenced in this paragraph conduct business in interstate commerce.

          12.    At approximately 11 :00 p.m., WOOD was observed by another WPD officer

("WPD Officer #2"), who was on official duty, walking along King Street. WPD Officer #2

recognized WOOD's description from the earlier radio transmissions described above. WPD

Officer #2 stopped WOOD and asked him to identify himself. WOOD initially provided a false

name and date of birth to the officer, before eventually confirming his identity. WPD Officer # 1

came over to King Street where WOOD was located and positively identified WOOD as the

person that shattered the back window of his police vehicle. WOOD was then arrested. During

a search incident to his arrest, WPD officers found: (1) a cell phone; (2) a valid Washington State

Driver's license with WOOD's true name and date of birth; (3) a 6-inch fixed blade knife

concealed on WOOD's person; (4) a lock picking kit with approximately 30 pieces; and (5) a

backpack full of fireworks.

          13.    WOOD was subsequently transported to WPD headquarters to be booked on

charges related to his conduct during the protest. After arriving at WPD headquarters, however,

                                                4
   Case 1:20-mj-00116 Document 1 Filed 06/08/20 Page 6 of 7 PageID #: 6




WPD officers experienced problems with their computers systems and, as a result, released

WOOD after a period of time.

       14.     On June 1, 2020, the State of Delaware filed formal charges against WOOD

related to bis criminal conduct during the May 30, 2020 protest.

       15.     On June 2, 2020, WOOD surrendered himself at WPD headquarters. WOOD was

interviewed by another FBI Special Agent and a WPD Detective; I observed the interview. Prior

to the start of the interview, WOOD waived his Miranda warnings both verbally and in writing.

WOOD stated that he resided at his mother's residence in Wilmington. WOOD admitted that

during the protest he threw the brick through the back window of the WPD police vehicle.

WOOD also admitted that he used his cell phone during the protest to take videos and that he

sent these videos to his mother and brother. WOOD stated that he left the protest for a period of

time to go back to his mother's house because the protest was becoming too violent. WOOD

claimed that when he left the protest an unidentified male gave him a bag of fireworks. WOOD

explained that when he arrived at his mother's house, he showered, changed his clothes, and left

shortly thereafter to go back to the protest. WOOD stated that he left with his brother and

brought the fireworks that the unidentified person had provided to him back to the protest.

WOOD claimed that it was his intention to sell these fireworks to individuals at the protest.

WOOD denied picking any locks, looting, and setting off any fireworks. Following his arrest

and subsequent release, WOOD explained that he went back to his mother's residence and used

his laptop to remotely lock his cellular telephone, which remained in police custody.

       16.    On June 2, 2020, an FBI Special Agent conducted a voluntary interview of

WOOD's mother. The interview occurred at her residence in Wilmington. WOOD's mother

confirmed that WOOD is her biological son. She explained that attended a portion of the protest

                                                5
   Case 1:20-mj-00116 Document 1 Filed 06/08/20 Page 7 of 7 PageID #: 7




with WOOD and her other son on May 30, 2020. She stated that during the protest WOOD sent

her videos and messages about the protest via Facebook Messenger.               WOOD's mother

voluntarily showed the agent the message chain sent to her by WOOD, which contained

approximately 10 images or video clips.     WOOD's mother stated that WOOD had fireworks,

Roman Candles, Ground fireworks, and possibly leftover mortars, but that these items were no

longer in his possession.

                                        CONCLUSION

       17.     For the reasons detailed above, I believe probable cause exists to issue a criminal

complaint and arrest warrant for Adrian WOOD for a violation of I 8 U.S.C. § 23 l(a)(3) (Civil

Disorder).


                                                   Respectfully submitted,




                                                   Special Agent
                                                   Federal Bureau oflnvestigation

       Subscribed and sworn to before me
       on: June 5, 2020



      Tl-EHON ABLE ~RISTOPHER J. BURKE
      UNITED STATES MAGISTRATE JUDGE




                                               6
